DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on October 10, 2019. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0233294 to Ishizaki et al. (hereinafter Ishizaki).
Claim 1
Ishizaki (FIG. 1-5) discloses a solid electrolytic capacitor (paragraph 2, 46), comprising: 
a capacitor element (10, paragraph 47, 58) including an anode body (1, paragraph 58) having a porous portion as a surface layer (paragraph 33-34), a dielectric layer (paragraph 36), and a cathode part (paragraph 37) covering at least part of the dielectric layer (paragraph 36); 
an anode terminal (13, paragraph 49); and 
a resin package body (12, paragraph 56) enclosing at least the capacitor element (10), 
the anode body (1) having a cathode forming portion (6) and an anode thin-thickness portion (7) adjacent to the cathode forming portion (6), 
the dielectric layer (paragraph 36) covering at least part of a surface of the porous portion in the cathode forming portion (6; paragraph 37), 
the porous portion being removed in the anode thin-thickness portion (7) or being thinner in the anode thin-thickness portion (7) than in the cathode forming portion (6; paragraph 34, 64, 72; see also FIG. 4), 
the anode body (1) being connected to the anode terminal (13) at the anode thin-thickness portion (7).
Claim 2
Ishizaki discloses the solid electrolytic capacitor of claim 1, wherein the anode thin-thickness portion (7) has a compressed layer formed by compressing the porous portion (paragraph 34, 64, 72).
Claim 3

Claim 4
Ishizaki discloses the solid electrolytic capacitor of claim 1, wherein the anode thin-thickness portion (7) is bent or curved (shown at least in FIG. 5).
Claim 5
Ishizaki discloses the solid electrolytic capacitor of claim 1, wherein the anode thin-thickness portion (7) has a spacing portion adjacent to the cathode forming portion (6), and an anode leading portion (5) spaced apart from the cathode forming portion (6) by the spacing portion (7), and 
an electrically insulating layer (4; paragraph 40-45, 59, 73-74) is disposed on at least one principal surface of the spacing portion (7).
Claim 6
Ishizaki discloses the solid electrolytic capacitor of claim 5, wherein the cathode part (6) includes a solid electrolyte layer (2, paragraph 37) covering at least part of the dielectric layer (paragraph 58), and a cathode leading layer (3, paragraph 39) covering at least part of the solid electrolyte layer (2, paragraph 58), and 
the electrically insulating layer (4) has a thickness larger than a combined thickness of the solid electrolyte layer (2) and the cathode leading layer (3; paragraph 41).
Claim 7
Ishizaki discloses the solid electrolytic capacitor of claim 5, comprising an element stack (11A, paragraph 64) of a plurality of the capacitor elements (10), wherein 

in two of the capacitor elements (10) stacked next to each other, a first principal surface of one capacitor element (10) faces a second principal surface of the other capacitor element (10), with one layer of the electrically insulating layer (4) between the first principal surface and the second principal surface (as shown in at least FIG. 5, paragraph 40-41, 28).
Claim 8
Ishizaki discloses the solid electrolytic capacitor of claim 1, comprising an element stack (11A, paragraph 64) of a plurality of the capacitor elements (10), wherein 
the element stack (11A) includes an anode stacked portion (5) where the anode thin-thickness portions (7) of the plurality of the capacitor elements (10) are stacked with each other, and a cathode stacked portion (6) where the cathode parts (6; paragraph 37) of the plurality of the capacitor elements (10) are stacked with each other, and 
the anode stacked portion (5) has, in an area in contact with the anode terminal (13), a thickness smaller than a thickness of the cathode stacked portion (6; as shown in at least FIG. 3, 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki in view of US Patent US 5,922,215 to Pless et al. (hereinafter Pless).
Claim 9
Ishizaki (FIG. 1-5) discloses a production method of a solid electrolytic capacitor (paragraph 2, 46), the method comprising: 
a first step of preparing an anode body (1, paragraph 58) having a porous portion (paragraph 33-34) as a surface layer; 
a second step of forming a dielectric layer (paragraph 36) on at least part of the porous portion; 
a third step of partially compressing or removing the porous portion (paragraph 34, 64, 72), to provide the anode body (1) with an anode forming portion (7) having a small thickness and a cathode forming portion (6) having a thickness greater than the thickness of the anode forming portion (7; paragraph 34, 64, 72); 

Ishizaki does not expressly disclose a fifth step of cutting and removing a part of the anode forming portion, to form an anode thin-thickness portion including a remaining part of the anode forming portion, to obtain a capacitor element, as recited in claim 9.
Pless (FIG. 3) teaches a step (28) of cutting and removing a part of an anode forming portion, to form an anode thin-thickness portion including a remaining part of the anode forming portion, to obtain a capacitor element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pless with Ishizaki to incorporate a fifth step of cutting and removing part of an anode forming portion as taught by Pless in the method taught by Ishizaki, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of a support while performing etching and then cutting and trimming the anodes (Pless column 3 lines 56-62) to form a stacked or layered capacitor assembly (column 4 lines 20-33).
Claim 10
Ishizaki with Pless teaches the production method of claim 9, further comprising steps of: 
forming an electrically insulating layer (Ishizaki 4, paragraph 40-45, 59, 73-74) on both sides of the anode forming portion (7), after the third step (paragraph 72) and before the fourth step (paragraph 75); and 
removing the electrically insulating layer (4) from at least one side of the anode forming portion (7) after the fourth step and before the fifth step (paragraph 78, paragraph 81 as above regarding Pless).
Claim 11
Ishizaki with Pless teaches the production method of claim 9, further comprising steps of: 

removing the electrically insulating layer (4) from one side of the anode forming portion (7) after the fourth step and before the fifth step (paragraph 78, paragraph 81 as above regarding Pless); and
forming an element stack (11A) using a plurality of the capacitor elements (paragraph 81, as above regarding Pless), after the fifth step, the element stack including a plurality of the cathode parts stacked with each other, wherein 
in forming the element stack, the plurality of the capacitor elements are stacked such that, in two of the capacitor elements stacked next to each other, a side on which the electrically insulating layer is formed of one capacitor element faces a side from which the electrically insulating layer is removed of the other capacitor element (paragraph 27, 82).
Claim 12
Ishizaki with Pless teaches the production method of claim 10, wherein 
the electrically insulating layer (Ishizaki 4) is an electrically insulating tape (paragraph 59, 73-44), and
the step of removing the electrically insulating layer (4) is a step of peeling off the electrically insulating tape from at least one side of the anode forming portion (7; paragraph 78).
Claim 13
Ishizaki with Pless teaches the production method of claim 11, wherein 
the electrically insulating layer (Ishizaki 4) is an electrically insulating tape (paragraph 59, 73-44), and
the step of removing the electrically insulating layer (4) is a step of peeling off the electrically insulating tape from one side of the anode forming portion (7; paragraph 78).
Claim 14
Ishizaki with Pless teaches the production method of claim 9, further comprising a step of covering the capacitor element with a resin package body (Ishizaki paragraph 56, 83).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070030622 (see, e.g., FIG. 1, paragraph 16); US 8038738 (see, e.g., FIG. 2B-2C: removal of 10a, FIG. 2E-3: removal of distal portion of 13); and US 2020/0266005 (see, e.g., FIG. 1, paragraph 49).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848